Order

Richardson, Judge:
Upon reading and filing plaintiff’s motion for partial summary judgment and defendant’s response thereto conceding that on the basis of the record herein the preferential railroad freight rates charged by South African Railways and Harbours upon shipments of ferrochrome constitute the payment or bestowal of a bounty or grant upon exports of ferrochrome from the Republic of South Africa -within the meaning of section 303 of the Tariff Act of 1930, as amended (19 U.S.C. 1303), and upon all other papers and proceedings had herein, it is hereby
Ordered, Adjudged, and Decreed that plaintiff’s motion for partial summary judgment be, and the same is, granted, and it is further
Ordered; Adjudged, and Decreed that the charging of preferential railroad freight rates upon shipments of ferrochrome for export from the Republic of South Africa by South African Railways and Harbours, constitutes the payment or bestowal of a bounty or grant within the meaning of section 303 of the Tariff Act of 1930, as amended (19 U.S.C. 1303), and it is further
*200Ordered, Adjudged, and Decreed that the Secretary of Commerce shall instruct the appropriate Customs officers throughout the United States to suspend liquidation and to collect estimated countervailing duties, and thereafter to assess countervailing duties in an amount equal to the net amount of the subsidy (bounty or grant) as determined or estimated by the Secretary of Commerce pursuant to section 751 of the Tariff Act of 1930, as added by the Trade Agreements Act of 1979 (19 U.S.C. 1675), on ferrochrome from the Republic of South Africa entered, or withdrawn from warehouse for consumption, on or after the day following the date of entry of this order.